
	
		II
		112th CONGRESS
		2d Session
		S. 3515
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mr. Merkley (for
			 himself, Mr. Wyden, and
			 Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Foreign Intelligence Surveillance Act of
		  1978 to provide additional protections for privacy and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protect America's Privacy Act of
			 2012.
		2.Prohibition on reverse targeting under
			 FISASection 702 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a) is
			 amended—
			(1)in subsection (b)(2), by striking
			 the purpose and all that follows and inserting the following:
			 a significant purpose of the acquisition is to acquire the
			 communications of a particular, known person reasonably believed to be located
			 in the United States, except in accordance with title I; ;
			(2)in subsection (d)(1)(A)—
				(A)by striking ensure that and
			 insert the following: “ensure—
					
						(i)that
						;
				and
				(B)by adding at the end the following:
					
						(ii)that an application is filed under title I,
				if otherwise required, when a significant purpose of an acquisition authorized
				under subsection (a) is to acquire the communications of a particular, known
				person reasonably believed to be located in the United States;
				and
						; 
				(3)in subsection (g)(2)(A)(i)(I)—
				(A)by striking ensure that and
			 insert the following: “ensure—
					
						(aa)that
						;
				and
				(B)by adding at the end the following:
					
						(bb)that an application is filed under title I,
				if otherwise required, when a significant purpose of an acquisition authorized
				under subsection (a) is to acquire the communications of a particular, known
				person reasonably believed to be located in the United States;
				and
						;
				and
				(4)in subsection (i)(2)(B)(i)—
				(A)by striking ensure that and
			 insert the following: “ensure—
					
						(I)that
						;
				and
				(B)by adding at the end the following:
					
						(II)that an application is filed under title I,
				if otherwise required, when a significant purpose of an acquisition authorized
				under subsection (a) is to acquire the communications of a particular, known
				person reasonably believed to be located in the United States;
				and
						.
				3.Limits on use of unlawfully obtained
			 information under FISASection
			 702(i)(3) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1881a(i)(3)) is amended by striking subparagraph (B) and inserting the
			 following:
			
				(B)Correction of deficiencies
					(i)In generalIf the Court finds that a certification
				required by subsection (g) does not contain all of the required elements, or
				that the procedures required by subsections (d) and (e) are not consistent with
				the requirements of those subsections or the Fourth Amendment to the
				Constitution of the United States, the Court shall issue an order directing the
				Government to, at the Government’s election and to the extent required by the
				order of the Court—
						(I)correct any deficiency identified by the
				order of the Court not later than 30 days after the date on which the Court
				issues the order; or
						(II)cease the acquisition authorized under
				subsection (a).
						(ii)Limitation on use of information
						(I)In
				generalExcept as provided in subclause (II), no information
				obtained or evidence derived from an acquisition determined to be deficient
				under clause (i) concerning any person located in the United States or United
				States person shall be received in evidence or otherwise disclosed in any
				trial, hearing, or other proceeding in or before any court, grand jury,
				department, office, agency, regulatory body, legislative committee, or other
				authority of the United States, a State, or political subdivision thereof, and
				no information concerning any United States person acquired from the
				acquisition shall subsequently be used or disclosed in any other manner by
				Federal officers or employees without the consent of the United States person,
				except with the approval of the Attorney General if the information indicates a
				threat of death or serious bodily harm to any person.
						(II)ExceptionIf the Government corrects any deficiency
				identified by the order of the Court under clause (i), the Court may permit the
				use or disclosure of information acquired before the date of the correction
				under such minimization procedures as the Court shall establish for purposes of
				this
				clause.
						.
		4.Privacy protections for international
			 communications of Americans collected under FISA
			(a)In generalTitle VII of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1881) is amended by adding at the end the
			 following:
				
					709.Additional safeguards for communications of
				persons in the United States
						(a)Limitations on acquisition of
				communications
							(1)LimitationExcept as authorized under title I or
				paragraph (2), no communication shall be acquired under this title if the
				Government knows before or at the time of acquisition that the communication is
				to or from a person reasonably believed to be located in the United
				States.
							(2)Exception
								(A)In generalIn addition to any authority under title I
				to acquire communications described in paragraph (1), the communications may be
				acquired if—
									(i)there is reason to believe that the
				communication concerns international terrorist activities directed against the
				United States, or activities in preparation therefor;
									(ii)there is probable cause to believe that the
				target reasonably believed to be located outside the United States is an agent
				of a foreign power and the foreign power is a group engaged in international
				terrorism or activities in preparation therefor; or
									(iii)there is reason to believe that the
				acquisition is necessary to prevent death or serious bodily harm.
									(B)Access to communicationsCommunications acquired under this
				paragraph shall be treated in accordance with subsection (b).
								(3)Procedures for
				determinations before or at the time of acquisition
								(A)SubmissionNot
				later than 120 days after the date of the enactment of the
				Protect America's Privacy Act of
				2012, the Attorney General, in consultation with the Director of
				National Intelligence, shall submit to the Foreign Intelligence Surveillance
				Court for approval procedures for determining before or at the time of
				acquisition, if reasonably practicable, whether a communication is to or from a
				person reasonably believed to be located in the United States and whether the
				exception under paragraph (2) applies to that communication.
								(B)ReviewThe
				Foreign Intelligence Surveillance Court shall approve the procedures submitted
				under subparagraph (A) if the procedures are reasonably designed to determine
				before or at the time of acquisition, if reasonably practicable, whether a
				communication is to or from a person reasonably believed to be located in the
				United States and whether the exception under paragraph (2) applies to that
				communication.
								(C)Procedures do
				not meet requirementsIf the Foreign Intelligence Surveillance
				Court concludes that the procedures submitted under subparagraph (A) do not
				meet the requirements of subparagraph (B), this section, and the 4th Amendment,
				the Court shall enter an order so stating and provide a written statement for
				the record of the reasons for the determination. The Government may appeal an
				order under this subparagraph to the Foreign Intelligence Surveillance Court of
				Review.
								(D)Use of
				proceduresIf the Foreign Intelligence Surveillance Court
				approves procedures under this paragraph, the Government shall use the
				procedures in any acquisition of communications under this title.
								(E)RevisionsThe
				Attorney General, in consultation with the Director of National Intelligence,
				may submit new or amended procedures to the Foreign Intelligence Surveillance
				Court for review under this paragraph.
								(F)ReliabilityIf
				the Government obtains new information relating to the reliability of
				procedures approved under this paragraph or the availability of more reliable
				procedures, the Attorney General shall submit to the Foreign Intelligence
				Surveillance Court the information.
								(b)Limitations on access to
				communications
							(1)In
				generalAt such time as the Government can reasonably determine
				that a communication acquired under this title (including a communication
				acquired under subsection (a)(2)) is to or from a person reasonably believed to
				be located in the United States or a United States person the communication
				shall be specifically designated and handled or otherwise managed such that no
				person may access or search for the communication, except in accordance with
				title I, this section, or chapter 119 of title 18, United States Code.
							(2)ExceptionsIn addition to any authority under title I,
				including the emergency provision in section 105(f), a communication described
				in paragraph (1) may be accessed and disseminated for a period of not longer
				than 7 days if—
								(A)(i)there is reason to believe that the
				communication concerns international terrorist activities directed against the
				United States, or activities in preparation therefor;
									(ii)there is probable cause to believe that the
				target reasonably believed to be located outside the United States is an agent
				of a foreign power and the foreign power is a group engaged in international
				terrorism or activities in preparation therefor; or
									(iii)there is reason to believe that the access
				is necessary to prevent death or serious bodily harm;
									(B)the Attorney General notifies the Foreign
				Intelligence Surveillance Court immediately of the access; and
								(C)not later than 7 days after the date the
				access is initiated, the Attorney General—
									(i)makes an application for an order under
				title I or pursuant to chapter 119 of title 18, United States Code; or
									(ii)submits to the Foreign Intelligence
				Surveillance Court a document that—
										(I)certifies that—
											(aa)there is reason to believe that the
				communication concerns international terrorist activities directed against the
				United States, or activities in preparation therefor;
											(bb)there is probable cause to believe that the
				target reasonably believed to be located outside the United States is an agent
				of a foreign power and the foreign power is a group engaged in international
				terrorism or activities in preparation therefor; or
											(cc)there is reason to believe that the access
				is necessary to prevent death or serious bodily harm; and
											(II)identifies the target of the collection,
				the party to the communication who is in the United States if known, and the
				extent to which information relating to the communication has been
				disseminated.
										(3)Denial of court orderIf an application for a court order
				described in paragraph (2)(C)(i) is made and is not approved, the Attorney
				General shall submit to the Foreign Intelligence Surveillance Court, not later
				than 7 days after the date of the denial of the application, the document
				described in paragraph (2)(C)(ii).
							(4)Additional court authorities
								(A)In generalThe Foreign Intelligence Surveillance Court
				may—
									(i)limit access to communications described in
				paragraph (1) relating to a particular target if the Court determines that any
				certification submitted under paragraph (2)(C)(ii)(I) with respect to that
				target is clearly erroneous; and
									(ii)require the Attorney General to provide the
				factual basis for a certification submitted under paragraph (2)(C)(ii)(I), if
				the Court determines it would aid the Court in conducting review under this
				subsection.
									(B)FISC AccessThe Foreign Intelligence Surveillance Court
				shall have access to any communications that have been specifically designated
				under paragraph (1) and any information the use of which has been limited under
				paragraph (5).
								(5)Failure to notify
								(A)In generalIn the circumstances described in
				subparagraph (B), access to a communication shall terminate, and no information
				obtained or evidence derived from the access concerning any United States
				person shall be received in evidence or otherwise disclosed in any trial,
				hearing, or other proceeding in or before any court, grand jury, department,
				office, agency, regulatory body, legislative committee, or other authority of
				the United States, a State, or political subdivision thereof, and no
				information concerning any United States person acquired from the access shall
				subsequently be used or disclosed in any manner by Federal officers or
				employees without the consent of the person, except with the approval of the
				Attorney General if the information indicates a threat of death or serious
				bodily harm to any person, or if a court order is obtained under title I or
				pursuant to chapter 119 of title 18, United States Code.
								(B)CircumstancesThe circumstances described in this
				subparagraph are circumstances in which—
									(i)as of the date that is 7 days after the
				date on which access to a communication is initiated under paragraph (2), a
				court order described in paragraph (2)(C)(i) has not been sought and the
				document described in paragraph (2)(C)(ii) has not been submitted; or
									(ii)as of the date that is 7 days after an
				application for a court order described in paragraph (2)(C)(i) is denied, the
				document described in paragraph (2)(C)(ii) is not submitted in accordance with
				paragraph (3).
									(6)Evidence of a crimeInformation or communications subject to
				this subsection may be disseminated for law enforcement purposes if it is
				evidence that a crime has been, is being, or is about to be committed, if
				dissemination is made in accordance with section 106(b).
							(7)Procedures for
				determinations after acquisition
								(A)In
				generalNot later than 120 days after the date of enactment of
				the Protect America's Privacy Act of
				2012, the Attorney General, in consultation with the Director of
				National Intelligence, shall submit to the Foreign Intelligence Surveillance
				Court for approval procedures—
									(i)for determining,
				if reasonably practicable, whether a communication acquired under this title is
				to or from a person reasonably believed to be in the United States or is a
				United States person; and
									(ii)for ensuring
				that no person may access such a communication, except as described in
				subsection (b)(1).
									(B)ReviewThe
				Foreign Intelligence Surveillance Court shall approve the procedures submitted
				under subparagraph (A) if the procedures are reasonably designed to determine,
				if reasonably practicable, whether a communication acquired under this title is
				a communication to or from a person reasonably believed to be located in the
				United States.
								(C)Procedures do
				not meet requirementsIf the Foreign Intelligence Surveillance
				Court concludes that the procedures submitted under subparagraph (A) do not
				meet the requirements of subparagraph (B), this section, or the Fourth
				Amendment to the Constitution of the United States, the Court shall enter an
				order so stating and provide a written statement for the record of the reasons
				for the determination. The Government may appeal an order under this
				subparagraph to the Foreign Intelligence Surveillance Court of Review.
								(D)Use of
				proceduresIf the Foreign Intelligence Surveillance Court
				approves under this paragraph the procedures submitted under subparagraph (A),
				the Government shall use such procedures for any communication acquired under
				this title.
								(E)RevisionsIf
				the Attorney General seeks to replace or modify procedures approved under this
				paragraph, the Attorney General, in consultation with the Director of National
				Intelligence, shall submit the replacement or modified procedures to the
				Foreign Intelligence Surveillance Court. The Court shall review such
				replacement or modified procedures as provided in this paragraph.
								(F)ReliabilityIf
				the Government obtains new information relating to the reliability of
				procedures approved under this paragraph or the availability of more reliable
				procedures, the Attorney General shall submit to the Foreign Intelligence
				Surveillance Court such information.
								(c)Title I court orderIf the Government obtains a court order
				under title I relating to a target of an acquisition under this title, the
				Government may access and disseminate, under the terms of that court order and
				any applicable minimization requirements, any communications of that target
				that have been acquired or specifically designated under subsection
				(b)(1).
						(d)Inspector general audit
							(1)AuditNot less than once each year, the Inspector
				General of the Department of Defense and the Inspector General of the
				Department of Justice shall complete an audit of the implementation of and
				compliance with this section. For purposes of an audit under this paragraph,
				the Inspectors General shall have access to any communications that have been
				specifically designated under subsection (b)(1) and any information the use of
				which has been limited under subsection (b)(5). An audit under this paragraph
				shall include an accounting of any specifically designated communications that
				have been disseminated.
							(2)ReportNot later than 30 days after the completion
				of each audit under paragraph (1), the Inspectors General shall jointly submit
				to the Permanent Select Committee on Intelligence and the Committee on the
				Judiciary of the House of Representatives and the Select Committee on
				Intelligence and the Committee on the Judiciary of the Senate a report
				containing the results of the audit.
							(3)Expedited security clearanceThe Director of National Intelligence shall
				ensure that the process for the investigation and adjudication of an
				application by an Inspector General or any appropriate staff of an Inspector
				General for a security clearance necessary for the conduct of the audits under
				this subsection is conducted as expeditiously as possible.
							(e)ApplicabilitySubsections (a) and (b) shall apply to any
				communication acquired under this title on or after the earlier of—
							(1)the date that the Foreign Intelligence
				Surveillance Court approves the procedures described in subsection (a)(3) and
				the procedures described in subsection (b)(7); and
							(2)1 year after the date of enactment of the
				Protect America's Privacy Act of
				2012.
							.
			(b)Technical and conforming
			 amendmentThe table of
			 contents in the first section of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.) is amended by inserting after the item relating
			 to section 708 the following:
				
					
						Sec. 709. Additional safeguards for communications of persons
				in the United
				States.
					
					.
			
